IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-40593
                        Summary Calendar



                  BRENDA BREWER; CLAUDE BREWER,

                                        Plaintiffs-Appellants,

                             versus

               COLLIN COUNTY, TEXAS, in its municipal
              capacity; SOCIETY FOR THE PREVENTION OF
           CRUELTY TO ANIMALS, North Branch; MCKINNEY
                 ANIMAL CARE CENTER; WILLIAM E. ROSE;
                NANCY HOLLOMAN; ROBERT E. CARTWRIGHT;
           LYNN RUWE, DVM; SOCIETY FOR THE PREVENTION
          OF CRUELTY TO ANIMALS DALLAS; BOBBY FRENCH;
            COLLIN COUNTY SHERIFF’S DEPARTMENT; TERRY
               BOX; PAUL RALEEH; GLEN SWANER; CITY OF
            LUCAS; DEBRA OWENS; RON STARK, Mrs.; KDFW
             FOX NEWS, Channel 4; STEVE STOLER; HARTE
               HANKS COMMUNITY NEWSPAPERS; PLANO STAR
             COURIER; BOB WYTHE; DARREN BARBEE; ALLEN
            AMERICAN; MCKINNEY DAILY COURIER GAZETTE;
              JACQUE L. HILBURN; DALLAS MORNING NEWS;
        ROY APPLETON; CITY OF MCKINNEY; RICHARD WEAVER;
          BARBARA L. MOORE; DOES, 1-100; TOM MALORZO;
            PAUL BROWN; TOYA MCEWEN; ROBERT J. DAVIS;
            JAMES C. HENDERSON; DAVID E. CHAMBERLAIN;
           ROBERT C. WIEGAND; CLARK H. MCCOY; MARK H.
             SIMON; ROBERT P. LATHAM; PAUL C. WATLER;
                ANTHONY L. LAPORTE; RICHARD A. SAYLES,

                                        Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:99-CV-256
                       --------------------
                           May 16, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
                                  No. 00-40593
                                       -2-

PER CURIAM:*

       Numerous of the appellees have filed seven motions to dismiss

this appeal for lack of jurisdiction. The orders from which Brenda

and Claude Brewer (“the Brewers”) seek to appeal are not final or

otherwise appealable orders.           See Dardar v. Lafourche Realty Co.,

Inc., 849 F.2d 955, 957 (5th Cir. 1988); Save the Bay, Inc. v.

United States Army, 639 F.2d 1100, 1102 (5th Cir. 1981).               Rather,

they       are    orders   disposing   of   pretrial   matters   issued   by   a

magistrate judge, and they are not immediately appealable to this

court.       See Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.

1984).           The motions to dismiss for lack of jurisdiction are

GRANTED, and the appeal is DISMISSED.             This appeal is frivolous.

The Brewers’ motion for sanctions against the attorneys of record

is DENIED.

       As part of their motions to dismiss and other pleadings

responding to the Brewers’ filings, the appellees, in groups, have

filed numerous motions for sanctions, costs, and attorney’s fees.

These motions are DENIED for noncompliance with Fed. R. App. P.

38's requirement that such motions be separately filed.               See Fed.

R. App. P. 38.             However, two groups of appellees have filed

separate Rule 38 motions for damages and costs.                  The first was

filed by Collin County, Collin County Sheriff’s Department, Sheriff

Terry Box, Paul Raleeh, Robert J. Davis, City of Lucas, City of

McKinney, Robert E. Cartwright, James C. Henderson, and Clark H.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 00-40593
                                     -3-

McCoy (collectively referred to as “the Collin County appellees”).

The second motion was filed by The McKinney Courier-Gazette, Jacque

L. Hilburn, and Anthony Laporte (“the McKinney Courier appellees”).

     Because   the   Brewers’    jurisdictional    arguments     are   wholly

without merit, and the result of this appeal is obvious, the Rule

38 motions are GRANTED, and the Collin County appellees and the

McKinney   Courier   appellees     are   awarded   costs   and   reasonable

attorney’s fees incurred on appeal. See Buck v. United States, 967

F.2d 1060, 1062 (5th Cir. 1993); Ruiz v. Medina, 980 F.2d 1037,

1038-39 (5th Cir. 1993).   The Brewers are ORDERED to pay the Collin

County appellees $5,375 in attorney’s fees and $438.20 in costs.

The case is REMANDED to the district court to determine the amount

of reasonable attorney’s fees the McKinney Courier appellees have

incurred on appeal.    The McKinney Courier appellees should submit

a bill of costs to the Clerk of this court.

     The Brewers are CAUTIONED that any additional frivolous suits

or appeals filed by them or on their behalf will invite further

sanctions.

     APPEAL DISMISSED; SANCTIONS IMPOSED.